 1   AEGIS LAW FIRM, PC
 2   KASHIF HAQUE, State Bar No. 218672
     khaque@aegislawfirm.com
 3   SAMUEL A. WONG, State Bar No. 217104
 4   swong@aegislawfirm.com
     JESSICA L. CAMPBELL, State Bar No. 280626
 5   jcampbell@aegislawfirm.com
 6   SUREN N. WEERASURIYA, State Bar No. 278521
     sweerasuriya@aegislawfirm.com
 7   9811 Irvine Center Drive, Suite 100
 8   Irvine, California 92618
     Telephone: (949) 379-6250
 9   Facsimile: (949) 379-6251
10   Attorneys for Plaintiff Susana Valdez, individually,
     and on behalf of all others similarly situated.
11

12                         UNITED STATES DISTRICT COURT
13                      SOUTHERN DISTRICT OF CALIFORNIA
14

15   SUSANA VALDEZ, individually             Case No. 3:18-cv-02748-CAB-KSC
     and on behalf of all others similarly
16   situated,                               Assigned for all purposes to:
                                             Hon. Cathy Ann Bencivengo
17                                           Courtroom: 4C
                  Plaintiff,
18
                                             NOTICE OF MOTION AND MOTION
19         vs.                               TO REMAND ACTION TO STATE
                                             COURT
20   FAIRWAY INDEPENDENT
     MORTGAGE CORPORATION, a                 PER CHAMBERS RULES, NO ORAL
21                                           ARGUMENT UNLESS SEPARATELY
     Texas corporation; and DOES 1           ORDERED BY THE COURT
22   through 20, inclusive,
23                                           Date: July 10, 2019
                  Defendants.
24

25

26
27

28


                   NOTICE OF MOTION AND MOTION TO REMAND
 1   TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
 2         NOTICE IS HEREBY GIVEN that on July 19, 2019, or as soon thereafter
 3   as the matter may be heard, in Courtroom 4C of the Edward J. Schwartz United
 4   States Courthouse located at 221 West Broadway, Suite 4165, San Diego,
 5   California, 92101, Plaintiff Susana Valdez will, and hereby does, move for an
 6   Order remanding this matter to the San Diego County Superior Court.
 7         Plaintiff brings this Motion under 28 U.S.C. §1447(c), on the ground that
 8   the amount in controversy in this case does not exceed $5 million.
 9         This Motion will be based on this Notice of Motion, the attached
10   Memorandum of Points and Authorities, the papers and records on file herein, and
11   on such oral and documentary evidence as may be presented at or before the
12   hearing of the Motion.
13

14

15   Dated: June 14, 2019              AEGIS LAW FIRM, PC
16

17                                     By: /s/ Suren N. Weerasuriya
                                          Suren N. Weerasuriya
18                                        Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27
28

                                   -1-
                 NOTICE OF MOTION AND MOTION TO REMAND
